Citation Nr: 0803780	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  99-16 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for a lumbosacral spine disorder prior to February 
27, 2001.  

2.  Entitlement to a disability rating in excess of 60 
percent for a lumbosacral spine disorder as of February 27, 
2001.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to April 
1977, and from July 1978 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal in part from an April 2000 rating decision 
which granted service connection for a lumbosacral spine 
disability and assigned a 40 percent disability evaluation 
effective from November 30, 1998.  

In June 2003 the veteran testified at the RO in a hearing 
before a Veterans Law Judge (VLJ) who is no longer employed 
by the Board.  When offered the opportunity to testify again 
before an actively serving VLJ, the veteran submitted a form 
in November 2007, which he signed noting that he no longer 
wished to appear at a hearing.  

In December 2004, the Board disposed of additional issues on 
appeal and remanded this matter to the RO for further 
development.  Such has been accomplished and this matter is 
returned to the Board for further consideration.

An appeal of the RO's denial of service connection for a left 
knee disorder has been rendered moot by the RO's April 2006 
rating decision which granted this claim.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a July 2007 rating decision, the RO denied entitlement to 
a TDIU.  The veteran filed a notice of disagreement (NOD) 
with this decision in August 2007.  To date, no statement of 
the case (SOC) addressing this matter has been issued by the 
RO.  Since the veteran has filed an NOD with regards to the 
issue of entitlement to a TDIU, and as such requires the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

The issues of entitlement to a rating in excess of 60 percent 
disabling for the lumbar spine disorder as of February 27, 
2001 and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  During the period prior to February 27, 2001, from 
initial entitlement and prior to April 6, 2000, the veteran's 
lumbosacral spine disability is severe, with intermittent 
relief, but not pronounced, with subjective complaints of 
severe pain and of radiation down the left leg, and objective 
findings including muscle spasm, tenderness, and reduced 
flexion, but with no objective findings of neurological 
involvement.    

2.  During the period prior to February 27, 2001, the 
veteran's lumbar spine disability more closely resembles a 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, with objective 
findings now showing a neurological component and complaints 
of constant severe pain as of April 6, 2000.


CONCLUSIONS OF LAW

1.  During the period prior to February 27, 2001, the 
criteria for an initial rating in excess of 40 percent for 
lumbosacral spine disability are not met before April 6, 
2000.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2000).

2.  During the period prior to February 27, 2001, the 
criteria for an initial 60 percent disability evaluation for 
degenerative disc disease of the lumbosacral spine are met as 
of April 6, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the AOJ.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, the veteran's claims on appeal were 
received in November 1998 and the RO adjudicated this claim 
in April 2000.  The veteran received a VA letter addressing 
his increased rating claim for the period from initial 
entitlement to February 27, 2001 in December 2004.  This 
letter provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to increased ratings, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claim.  The duty to assist letter notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examination prior to February 27, 
2001, which was dated in April 2000 and included examination 
of the veteran and review of the claims file.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  He was 
advised of this in a July 2006 supplemental statement of the 
case.

II.  Increased initial rating prior to February 27, 2001

Service connection was granted for a lumbosacral spine 
disorder by the RO in an April 2000 rating decision which 
assigned an initial 40 percent rating which remained in 
effect prior to February 27, 2001.  The veteran appealed this 
initial rating assigned.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2007).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2007).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion. Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2007).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations. See 38 C.F.R. § 4.45 (2007).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2007); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); 38 C.F.R. §§ 3.102, 4.3 (2007).

Among the pertinent evidence available during the period of 
initial entitlement were VA and private progress notes from 
1998 to 1999 reveal ongoing lumbar spine complaints.  A 
November 1998 magnetic resonance imaging (MRI) diagnosed 
degenerative spondylosis of the lumbar spine, muscle spasm 
and old compression fracture T-11.  A November 1998 X-ray 
study of the lumbar spine revealed paravertebral muscle spasm 
and discogenic degenerative disease at L3-4.  Another 
November 1998 X-ray report noted mild osteoarthritis. 
Computed tomography (CT) scan findings from the same month 
showed bulging L5-S1 intervertebral disc and wedge involving 
the T-11 that may represent old compression fracture.

The veteran was treated in December 1998 for low back pain.  
A December 1998 bone scan was normal.  If a compression 
fracture were present on the 11th thoracic vertebra it did 
not have increased osteogenic activity.  

In February 1999, the veteran was seen for complaints of low 
back pain and was referred to orthopedics for the same, with 
a minimal compression fracture at T-11.  The pain was present 
for 10 years.  He referred the pain as a constant 6/10 that 
worsens when lifting or on prolonged sitting or standing.  He 
referred left lower extremity weakness radiation with 
associated weakness.  He was independent in activities of 
daily living and walked without assistive device.  Physical 
examination revealed no muscle atrophy, no deformities, no 
scoliosis.  He was tender in the lumbosacral area.  There was 
full range of motion with complaints of back pain on hip 
flexion.  He had limited back flexes with pain in the back 
and extremities.  Manual muscle testing (MMT) was 5/5 
bilaterally.  He was sensory intact to pinprick, and straight 
leg raise and Patrick's was negative.  A review of X-rays 
including from November 1995 showed degenerative spondylosis, 
lumbosacral muscle spasm and old T-11 compression fracture.  
The assessment was history of low back pain and old T-11 
compression fracture.  On physical examination he did not 
present evidence of radiculopathy but his symptoms suggested 
a mechanical etiology.  Plans included reviewing private CT 
scan results and start him on physical therapy.  

A February 1999 X-ray diagnosed minimal dorsal spondylosis.  
A February 1999 physical therapy evaluation noted tenderness 
and spasm in the lumbasacral area.  Straight leg raise was to 
-70 left and right.  His hamstrings were 5 centimeters short 
and muscle strength was within normal limits.  

From April 1999 to May 1999 he underwent physical therapy for 
back complaints.

In June 1999 he complained of low back pain and history of 
fracture for over 10 years.  The pain radiated to his left 
leg, with cramps and weakness especially in the left leg, 
with cramps and weakness specifically involving the left leg 
and on climbing stairs.  He denied numbness or paresthesias 
or incontinence of bowel or bladder.  He referred to physical 
therapy in the pool with improvement of condition.  Physical 
examination revealed no deformities and mild tenderness of 
the lumbar spine and flexion greater than extension with 
flexion at 50 degrees and extension at 25 degrees.  Manual 
muscle testing (MMT) was 5/5 proximal and distal.  Straight 
leg raise and Patricks were negative.  The December 1998 bone 
scan was noted to show a T-11 compressed fracture and no 
increased osteogenic activity.  The assessment was complaints 
of low back pain which has not changed in intensity.  There 
were no other neurological deficits present.  Another June 
1999 record noted on physical examination tender 
paravertebral muscles and thoraco lumbar paravertebral muscle 
spasm.  Other symptoms included increased pain from 7 to 8, 
decreased active range of motion, straight leg raise showed 
increased hamstring shortening from -5 centimeters to -9 
centimeters.  

In November 1999 he was seen for complaints of low back pain 
and was to continue NSAIDS as needed as well as top 
analgesics and warm compresses.  

The veteran testified in a February 2000 RO hearing primarily 
about why his lumbar spine should be service-connected.  
Regarding current symptoms he indicated that the low back 
pain interfered with sleep and that his back pain radiates 
down his left leg and is numb. 

The report of an April 2000 VA examination revealed 
complaints of continuous sharp low back pain which radiated 
to the anterior thigh down the medial calf and to the heel 
associated with some numbness.  He also had low back 
stiffness.  There was no incontinence of bowel or bladder.  
He had daily flare-ups of 8/10 intensity lasting about 1-2 
hours.  Precipitating factors were bending, heavy lifting or 
prolonged standing or sitting.  The pain was alleviated by 
supine lying.  He used a lumbosacral corset.  There was no 
surgical history regarding the back.  His limitations on his 
usual occupation or activities included being unable to work 
as a mechanic or running.  He had to take frequent breaks 
when working on his own car.  

On range of motion testing he had 75 degrees flexion, 5 
degrees extension and right and left rotation and lateral 
flexions of 30 degrees and 15 degrees respectively.  He had 
painful flexion from 70 to 75 degrees.  He had spasm from L1-
S1 bilaterally.  He was tender to palpation from S1-S2.  
There was no lower extremity atrophy.  He had exit hallucis 
longus and tibial anterior both at 4.5/5.  His illiopsas, 
gluteus maximus, hamstrings, quads were 5/5 on the left and 
right.  He was 5/5 on the right side tibial anterior and 
extensor hallucis longus.  Straight leg raise caused pulling 
at 30 on the left lower extremities.  The straight leg raise 
was positive and deep tendon and Achilles reflexes were 2 
plus.  CT of November 1998 revealed wedging of T-11 old 
compression fracture, marginal osteophytes, lumbar segment.  
There was normal stenosis.  Central bulging involving the L5-
S1 disk and mild arthritis of apopheal joints of the lumbar 
spine was also noted.  His service medical records were 
reviewed and were noted to show similar findings regarding 
the lumbar spine dating back to April 1980 after lifting 
heavy equipment, with findings including low back pain with 
radiation down the thigh shown in April 1989.  The diagnosis 
was lumbosacral strain, old compression fracture, 
osteoarthritis lumbar spine and bulging disk L5-S1.  The 
examiner commented that the veteran's current complaints of 
low back pain with radiation down the left lower extremity 
were in the same area that the inservice back complaints 
were.  He had clinical evidence of nerve root irritation of 
the left lower extremity.  The CT scan was noted to show L5-
S1 disc bulge.

VA treatment records from 2000 mostly address treatment for 
left knee complaints.  Physical therapy records for the knee 
dated in September 2000 are noted to include low back pain, 
as does an October 2000 physical therapy note which mentions 
he received physical therapy for the knee and low back 
including 1 year ago.
A December 2000 follow-up for audiology noted the veteran's 
musculoskeletal range of motion was intact, with muscle tone 
adequate and no deformity.  In January 2001 he was seen for 
complaints of low back pain.  

At his February 7, 2001 RO hearing, the veteran complained of 
constant pain, with complaints of his legs "going to sleep" 
especially the left leg.  He said it was a discomfort that 
was always there and very annoying.  He said that physical 
therapy did not improve his condition.  He indicated his back 
trouble caused him to use up all his leave and caused 
problems at work.

The Board notes that effective September 23, 2002, the 
criteria for adjudicating intervertebral disc syndrome was 
revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Furthermore, on August 26, 2003, the rating criteria for all 
spinal disabilities, including intervertebral disc syndrome 
were revised and published in the Federal Register. See 66 
Fed. Reg. 51454-51458 (Sep 26, 2003) (now codified as amended 
at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  As the 
current period being adjudicated encompasses the time from 
initial entitlement to February 27, 2001, these revisions 
were not in effect during the time period on appeal and may 
not be applied for this time period.  

The veteran's back disability has been evaluated by the RO 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Under Diagnostic Code 5293, a 40 percent evaluation is 
warranted for recurring attacks of severe intervertebral disc 
syndrome with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief. 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2000).

The Board notes that a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2000).  

In addition, as there is evidence of a compression fracture 
at T-11, the Board will consider the criteria for spinal 
fracture.  Residuals of fracture of a vertebra warrant a 100 
percent evaluation if there is spinal cord involvement, the 
individual is bedridden, or if the individual requires long 
leg braces.  With lesser cord involvement, the residuals 
should be rated on the basis of limited motion and/or nerve 
paralysis.  Residuals of fracture of a vertebra warrant a 60 
percent evaluation if there is no spinal cord involvement, 
but where abnormal mobility requires a neck brace (jury 
mast).  In other cases, the residuals should be rated on the 
basis of resulting definite limitation of motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.  When evaluating the residuals on the basis 
of ankylosis and/or limited motion, evaluations should not be 
assigned for more than one spinal segment by reason of the 
involvement of only the first or last vertebra of an adjacent 
segment. 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2000).

Moreover, 60 and 100 percent evaluations are warranted for 
complete bony fixation of the spine in a favorable angle or 
an unfavorable angle with marked deformity with or without 
involvement of other joints. 38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (2000).

After a review of the evidence the Board finds that the 
preponderance of the evidence is against an initial grant of 
60 percent disabling for the lumbar spine disorder prior to 
the date of his April 6, 2000 VA examination.  As of that 
date however, the criteria for a 60 percent rating for the 
lumbar spine disability is warranted. 

Prior to April 6, 2000 the evidence does not reflect that the 
veteran's lumbar spine disorder more closely resembled a 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy.  Repeatedly the 
evidence leading up to April 6, 2000 included subjective 
complaints of low back pain with radiation down his left leg, 
but these subjective complaints were not borne out by 
objective findings.  Of note the orthopedic record from 
February 1999 noted him to be sensory intact on objective 
examination, and was said not to present evidence of 
radiculopathy, but rather his symptoms were suggested to have 
a mechanical etiology.  Likewise the records from June 
through November 1999 yielded no objective findings of 
neurological deficits attributable to the lumbar spine 
pathology.  Although he does have X-ray evidence of a 
compression fracture at T-11, there is no evidence whatsoever 
to suggest that there is spinal cord involvement, nor of 
abnormal mobility requiring a neck brace (jury mast), nor is 
there evidence of demonstrable deformity resulting from this 
fracture.  The veteran is already in receipt of the maximum 
rating under the criteria for limitation of motion (5292) and 
for lumbar strain (5295), thus absent demonstrable deformity 
which would add an additional 10 percent, he does not warrant 
higher under the criteria for fracture for residual 
limitation of motion or muscle spasm prior to April 6, 2000.  
Likewise there is no evidence of ankylosis prior to this date 
thus he is not entitled to a higher rating under the 
Diagnostic Codes governing ankylosis.

It is not until April 6, 2000 when the findings from the VA 
examination of this date showed clinical evidence of nerve 
root irritation of the left lower extremity, with exit 
hallucis longus and tibial anterior decreased to 4.5/5 as 
compared to 5/5 on the right, along with a severely 
diminished straight leg raise to 30 degrees on the left.  The 
complaints aired by the veteran at this examination and in 
his hearing testimony in early February 2001 suggest the 
presence of persistent symptoms described as "continuous 
sharp low back pain" in April 2000 and described as 
"constant pain" in the hearing.  These complaints which 
included subjective complaints of left leg radiculopathy 
described in the hearing as his legs "going to sleep" when 
coupled with the objective evidence of nerve root irritation 
in the April 2000 VA examination now reflect symptoms that 
more closely resemble the criteria for a 60 percent rating 
under Diagnostic Code 5293.  

A rating higher than 60 percent however is not warranted as 
of April 6, 2000.  
Again while the evidence of compression fracture at T-11 is 
noted, there is no evidence whatsoever to suggest that the 
fracture results in spinal cord involvement that would 
warrant a higher rating.  Again there is no evidence of 
ankylosis of the spine, thus rendering inapplicable a higher 
rating under the criteria for ankylosis.

In sum the Board finds that the preponderance of the evidence 
is against an initial rating in excess of 40 percent for the 
veteran's lumbar spine disabilities prior to April 6, 2000.  
As of this date the evidence supports a 60 percent rating for 
the lumbar spine disability prior to February 27, 2001.  






ORDER

An initial rating in excess of 40 percent for a lumbosacral 
spine disability from November 30, 1998 to April 6, 2000 is 
denied.

As of April 6, 2000, a 60 percent rating for a lumbosacral 
spine disability is granted for the period prior to February 
27, 2001, subject to the laws and regulations governing the 
payment of monetary benefits.  


REMAND

The Board notes that the veteran has filed an NOD in August 
2007 with a July 2007 RO decision that denied a claim for 
TDIU.  

The RO has not provided an SOC addressing this issue which 
the veteran has filed timely an NOD with, and as such 
requires the issuance of an SOC.  Manlincon, 12 Vet. App. at 
240-41.  A supplemental statement of the case will not be 
sufficient to properly address this matter.  See 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (amending 38 C.F.R. § 19.31 in 
January 2002 to provide that an SSOC will not be used to 
announce an AOJ's decision on an issue not previously 
addressed in an SOC).

Regarding the issue of entitlement to a rating in excess of 
60 percent disabling for a lumbosacral spine disorder as of 
February 27, 2001, the Board notes that subsequent to the 
AOJ's most recent adjudication in July 2006, the veteran 
submitted additional evidence that was received at the Board 
in January 2008.  This evidence includes potentially relevant 
records of recent treatment for lumbosacral complaints in 
2006, which has not been previously received.  There was no 
waiver of AOJ review of this additional evidence.  Pursuant 
to 38 C.F.R. § 20.1304(c) (2007), any additional pertinent 
evidence received by the Board in response to a 38 C.F.R. § 
20.903 notification that has not already been considered by 
the AOJ must be referred to the AOJ for initial review unless 
there has been a waiver of such referral by the claim.

Accordingly, these matters are REMANDED for the following 
action:

1.  The AOJ should issue the appellant 
and his representative an SOC as to the 
issue of entitlement to TDIU.  The 
appellant should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The AOJ should allow the appellant and 
his representative the requisite period 
of time for a response.

2.  After completion of the above, and 
after any additional development deemed 
appropriate, is complete, the AOJ should 
readjudicate the veteran's claim for an 
increased rating for a lumbosacral spine 
disorder rated as 60 percent disabling as 
of February 27, 2001 in light of the 
complete medical evidence in the claims 
file.  To this end, the AOJ should 
consider the previous and amended 
criteria for spinal disorders including 
fracture under Diagnostic Codes 5285 
(prior to September 26, 2003) and 5235 
(2007); and intervertebral disc syndrome 
under Diagnostic Code 5293 (prior to 
September 23, 2002 and from September 23, 
2002 to September 26, 2003) and current 
Diagnostic Code 5243 (2007), as well as 
38 C.F.R. § 4.124a Diagnostic Code 8520 
(2007) when addressing his neurological 
manifestations.  If the issue is not 
granted in full, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and provided appropriate time to respond 
before returning the case to the Board 
for further appellate consideration.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim. No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


